DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 March 2022 has been entered.
 
Response to Amendment
The amendment filed 09 February 2022 has been entered in response to the request for continued examination filed 30 March 2022.
Claims 1-6, 8-10, 13-16 remain pending in the application wherein claims 1, 14, and 16 have been amended and claim 16 is withdrawn.  No new matter has been introduced as a result of these amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 recites the limitation wherein the interface region extends from ≥5 mm to ≤25 mm from a terminal edge of the first component that is in contact with the second component.  This limitation is reasonably interpreted as starting at a position of 5 mm from the terminal edge and ending at a position of 25 mm from the terminal edge.  It is unclear how this interface region is in direct contact with the second component (as recited in claim 1) since it is located at a distance from the terminal edge.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 13 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 recites the limitation wherein the interface region extends from ≥5 mm to ≤25 mm from a terminal edge of the first component that is in contact with the second component.  This limitation is reasonably interpreted as starting at a position of 5 mm from the terminal edge and ending at a position of 25 mm from the terminal edge.  It is unclear how this interface region is in direct contact with the second component (as recited in claim 1) since it is located at a distance from the terminal edge and therefore does not include all the limitations of claim 1 on which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kia et al. (US PGPub. No. 2015/0053573, previously cited) in view of Simmons et al. (US PGPub. No. 2011/0017867, previously cited).
Claim 1: Kia teaches galvanic corrosion protection for vehicle component assemblies (i.e. an assembly for a vehicle) (paragraph 0001).  The assembly includes a metal panel (i.e. a second component) and a carbon containing composite material panel (i.e. a first component) that may be fastened together (paragraph 0028).  The carbon containing composite material panel (i.e. first component) may be a polymeric matrix with carbon fibers as a reinforcement phase (i.e. a polymeric composite comprising a polymer and a plurality of carbon fibers) (paragraph 0028).  There is a terminal junction where the carbon containing composite panel ends on the metal panel and thus is where corrosion typically occurs (paragraph 0030).  This is considered to teach where the terminal junction and the region where corrosion typically occurs is the at least one interface region of the first component and where the metal panel (i.e. second component comprising a second material) is in direct contact with this interface region.  Kia teaches where the metal material of the metal panel may be made of aluminum, magnesium, iron, and alloys, (paragraph 0028) and has a relatively low standard electrode potential as compared to the carbon containing composite material of the composite panel (paragraph 0029).  Kia teaches that an electrically conductive material (i.e. a first material) may be applied to at least one corrosion susceptible region (paragraph 0034), but does not teach the claimed first material as a coating on carbon fibers.
In a related field of endeavor, Simmons teaches that composite material may be used for structural applications, such as primary structures in aerospace applications (i.e. an assembly for a vehicle) (paragraphs 0002-0003).  The composite material has improved electrical conductivity properties without detriment to the mechanical performance of the material (paragraph 0011).  The composite has a top layer of a metal-coated carbon fiber in a resin compound (i.e. a polymer matrix) wherein the metal coating is one or more of nickel, copper, gold, platinum, palladium, indium, and silver (paragraphs 0016 and 0035) (i.e. a portion of the fibers of the plurality of carbon fibers are coated carbon fibers having a coating comprising a first material, and the first material has a material property of a first electrochemical potential which is different from that of steel).  This is considered to teach where the first material is considered to be present in at least one interface region because it is present in a top surface layer, and the coated fibers are in the surface layer but not in all layers of the composite (the fibrous reinforcement of the prepreg may be fibers other than the aforementioned metal-coated carbon fibers and may be mixed with non-conducting fibers, as described by Simmons in paragraph 0088-0089).  That is, the coated carbon fibers are in higher concentration in the surface layer (i.e. corresponding to an interface region) than in other layers of the composite (i.e. the other layers correspond to a region outside of the at least one interface region).  Simmons teaches that the coated fibers may be woven (paragraph 0047) (i.e. the plurality of carbon fibers is woven into the polymer).
As Kia and Simmons both teach carbon fiber reinforced polymer composites, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Kia to include where the composite material includes a top surface layer of a metal-coated carbon fiber in a resin (i.e. instead of the electrically conductive material taught by Kia) as this is considered a conventionally known material known to afford a carbon fiber reinforced polymer composite suitable for structural applications and that is also an electrically conductive material, and one would have had a reasonable expectation of success.  Furthermore, as Kia teaches where the metal material (i.e. second material having a second electrochemical potential) of the metal panel may be aluminum, magnesium, iron, alloys, etc. (Kia, paragraph 0028) and Simmons teaches where the carbon fibers have a metal coating (i.e. first material having a first electrochemical potential) of one or more of nickel, copper, gold, platinum, palladium, indium, and silver (Simmons, paragraphs 0016 and 0035), it would have been obvious to one of ordinary skill in the art that the second electrochemical potential is different than the first electrochemical potential because the materials are different.
Claim 2: Simmons teaches where the metal coating (i.e. the first material having a first electrochemical potential) on carbon fibers may be nickel, copper, gold, platinum, palladium, indium, or silver (Simmons, paragraph 0016 and 0035), and Kia teaches where the metal material (i.e. the second material having a second electrochemical potential) of the metal panel may be made of aluminum, magnesium, iron, and alloys, (paragraph 0028).  Each of nickel, copper, gold, and silver have a higher electrochemical potential and is more noble in the galvanic series than aluminum and magnesium (Kia, Table 1), and so it would have been obvious to one of ordinary skill in the art before the effective filing date that the second material may be less noble than the first material.
Claim 3: Simmons teaches where the metal coating (i.e. the first material) may be copper (Simmons, paragraphs 0016 and 0035), and Kia teaches where the metal material (i.e. the second material) may be made of iron alloy (i.e. steel) (Kia, paragraph 0028).
Claim 4: Simmons teaches where the metal coating (i.e. the first material having a first electrochemical potential) on carbon fibers may be nickel, copper, gold, platinum, palladium, indium, or silver (Simmons, paragraphs 0016 and 0035), and Kia teaches where the metal material (i.e. the second material having a second electrochemical potential) of the metal panel may be made of aluminum, magnesium, iron, and alloys (Kia, paragraph 0028).  Most of the stainless steels (i.e. iron alloys) listed in Table 1 of Kia have a higher electrochemical potential and is more noble in the galvanic series than nickel, copper, and indium (Kia, Table 1), and so it would have been obvious to one of ordinary skill in the art before the effective filing date that the first material may be less noble than the second material.
Claim 5: Simmons teaches where the metal coating (i.e. the first material) on carbon fibers may be copper (Simmons, paragraphs 0016 and 0035), and Kia teaches where the metal material (i.e. the second material) of the metal panel may be made of iron alloy (Kia, paragraph 0028) (i.e. stainless steel is considered a conventionally known iron alloy).
Claim 8: Kia teaches a terminal junction where the carbon containing composite panel (i.e. the first component) ends on the metal panel and thus this location is where corrosion typically occurs (paragraph 0030).  This is considered to teach where the terminal junction and the region where corrosion typically occurs is the at least one interface region of the first component and is along a surface thereof.  
Claim 9: Simmons teaches where the metal coating (i.e. the first material) may be nickel, copper, etc. (Simmons, paragraphs 0016 and 0035), and Kia teaches where the metal material (i.e. the second material) of the metal panel may be made of aluminum, magnesium, iron, and alloys, etc. (i.e. steel and stainless steel are considered conventionally known iron alloys) (paragraph 0028).  
Claim 10: Kia teaches that the assembly may be structural panels, inner and outer door panels, lift gate panels, hoods, deck lids, etc. (paragraph 0026).
Claim 13: Kia teaches that the corrosion susceptible region (i.e. the interface region) is typically ≤10 mm from a terminal edge of the composite panel (paragraph 0031), which overlaps the claimed range.  See MPEP § 2144.05.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kia et al. (US PGPub. No. 2015/0053573, previously cited) in view of Simmons et al. (US PGPub. No. 2011/0017867, previously cited) as applied to claim 1 above, and further in view of Witzel et al. (US PGPub. No. 2014/0346409, previously cited).
Claim 6: The teachings of Kia and Simmons regarding claim 1 are outlined above.  Kia teaches vehicle component assemblies (i.e. an assembly for a vehicle) (paragraph 0001) that includes a metal panel (i.e. a second component) and a carbon containing composite material panel (i.e. a first component) that may be fastened together (paragraph 0028), where the metal material (i.e. second material having a second electrochemical potential) of the metal panel may be made of aluminum, magnesium, iron, and alloys, (paragraph 0028).  Simmons teaches a composite material that includes a top surface layer of a metal-coated carbon fiber in a resin where the metal coating (i.e. first material having a first electrochemical potential) may be one of one or more of nickel, copper, gold, platinum, palladium, indium, and silver (Simmons, paragraphs 0016 and 0035).  Simmons further teaches where the total amount of metal coating should be about 10-60% by weight of the fiber (paragraph 0037).  However, neither reference teaches a thickness of the metal coating on the fiber.
In a related field of endeavor, Witzel teaches carbon fibers with a metal coating (paragraph 0012) wherein the metal may be nickel, copper, gold, platinum, or silver, etc. (paragraph 0014) at a concentration of 10-25 wt% relative to the weight of the carbon fiber (paragraph 0015).  Witzel also teaches where conventional thicknesses of the metal coating is 0.01-0.5 µm (i.e. about 10 nm to 0.5 µm) (paragraph 0015), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
As Simmons and Witzel both teach metal coated carbon fibers, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Simmons-modified Kia to include the thickness of the metal coating as taught by Witzel as this is considered a conventionally known feature of metal-coated carbon fibers, and one would have had a reasonable expectation of success.
Claim 14: The limitations of claim 14 include the limitations from claims 1, 2, 6, and 9, which are outlined above.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kia et al. (US PGPub. No. 2015/0053573, previously cited) in view of Simmons et al. (US PGPub. No. 2011/0017867, previously cited) and in view of Witzel et al. (US PGPub. No. 2014/0346409, previously cited) as applied to claim 14 above, and further in view of Schumacher et al. (US PGPub. No. 2012/0155988, previously cited).
Claim 15: The teachings of Kia in view of Simmons and in view of Witzel regarding claim 14 are outlined above.  Kia teaches that the corrosion susceptible region (i.e. the interface region) is typically ≤10 mm from a terminal edge of the composite panel (paragraph 0031), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Kia teaches that the assembly including the metal panel and carbon containing composite material panel may be mechanically fastened together, such as by a screw (paragraph 0028).  However, Kia does not teach the material of the fastener.
In a related field of endeavor, Schumacher teaches that two components may be joined by a fastener (paragraph 0007), where a component may be a vehicle panel (paragraph 0017).  Types of fasteners include screws, bolts, and nuts (paragraph 0002-0003).  The bolt and nut may be made of alloyed carbon steel for strength (paragraph 0018).  Schumacher teaches where galvanic corrosion of fastening hardware is a cause for concern (paragraph 0004).
As Kia teaches where the assembly may be mechanically fastened together (i.e. by a fastener) and Schumacher teaches where components may be joined by a fastener, they are analogous.  Furthermore, Kia teaches where a metal panel may be made of steel (paragraph 0028 and Table 1) and Schumacher teaches where the fastener may be made of steel (paragraph 0018).  Kia teaches where carbon containing composite materials are galvanically incompatible with metal materials and so require galvanic protection (paragraph 0005), and Schumacher teaches where galvanic corrosion of fastening hardware is a concern (paragraph 0004).  It would have been obvious to one of ordinary skill in the art before the effective filing date to consider the steel fastener to be a second component (as an alternative to the previously outlined second component being a steel metal panel) and the top layer taught by Simmons (i.e. the interface region) would extend from the area under the head of the fastener to the terminal edges of the composite component (i.e. the first component), which overlaps the claimed range.  See MPEP § 2144.05.  Alternatively, the recited range for the interface region is considered to be a matter of size or proportion, and the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions and where a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP § 2144.04(IV)(A).  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Kia modified by Simmons modified by Witzel to further include the materials of the fastener as taught by Schumacher (and therefore to the consider the fastener to be the second component as outlined above), and one would have had a reasonable expectation of success.

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 previously presented in the Final Office Action mailed 09 November 2021 have been considered but are moot because the new grounds of rejection do not rely on the teachings of Erickson or on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784